SEVERANCE AGREEMENT

THIS AGREEMENT, made as of February 3, 2015 (the “Effective Date”), by and
between Saia, Inc., a Delaware corporation (“Saia”), and        (“Employee”).

WITNESSETH:

WHEREAS, Saia has adopted the Saia, Inc. First Amended and Restated 2011 Omnibus
Incentive Plan (the “Plan”) pursuant to which options for shares of the common
stock of Saia and performance unit awards may be granted to employees of Saia
and its subsidiaries; and

WHEREAS, Saia, or an entity in which Saia, directly or indirectly, through one
or more intermediaries owns 50% or more of the voting rights or profit interest
of such entity (“Affiliates”) (collectively Saia and Affiliates are hereinafter
called the “Company”) is the employer of Employee; and

WHEREAS, from time to time Saia may desire to grant to Employee certain options
to purchase shares of Saia’s common stock, which award or awards may contain
certain restrictive covenants, including, among others, covenants related to
non-competition, non-solicitation of the Company’s customers or employees,
intellectual property and confidential information (the “Restrictive
Covenants”).

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Severance.

(a) Subject to the terms of this Agreement, if Employee’s employment is
terminated by the Company without Cause (as defined below), Employee will be
eligible to receive severance payments equal to twelve (12) months of Employee’s
base salary in effect at the time Employee ceased to be employed by the Company
(the “Severance Payments”), payable in accordance with Section 1. Employee shall
be entitled to Severance Payments only (i) upon execution by Employee of a
release (in a form satisfactory to Company) of all claims against the Company
(other than claims relating to equity and long-term incentive plan compensation)
(the “General Release”) and the General Release has become effective and is no
longer subject to revocation no later than sixty (60) days following the
termination of employment and (ii) so long as Employee has not breached the
provisions of any other agreement with the Company, including without
limitation, any Restrictive Covenants contained in any equity award agreement,
and Employee has not applied for unemployment compensation chargeable to the
Company. In the event of a breach by Employee of any agreement with the Company,
including without limitation, any Restrictive Covenants, all Severance Payments
shall cease and terminate and Optionee shall repay to the Company the amount of
Severance Payments paid to Optionee prior to such breach within thirty (30) days
following notice of such breach. Employee shall not be entitled to any other
salary, compensation or benefits after termination of employment, except as may
be provided under the Executive Severance Agreement between Employee and Saia
(if any) or as required by law.

1

(b) Except as noted below, the Severance Payments pursuant to this provision
shall be paid in equal installments in accordance with the Company’s normal
payroll practices. If Employee is party to an Executive Severance Agreement, the
Severance Payments pursuant to this provision shall be paid on the date and
schedule specified with respect to benefits under such Executive Severance
Agreement.

(c) The Severance Payments pursuant to this provision shall not be paid or
provided until the first scheduled payment date following the date that the
General Release has become effective and no longer subject to revocation;
provided, however, that if the Severance Payment constitutes nonqualified
deferred compensation within the meaning of Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (“Section 409A”), the
Severance Payment shall not be paid or provided until the sixtieth (60th) day
following such termination to the extent necessary to avoid adverse tax
consequences under Section 409A (e.g., if the 60 day period spans two calendar
years); provided, further, that if Employee is a “specified employee” within the
meaning of Section 409A, and the Severance Payment constitutes nonqualified
deferred compensation within the meaning of Section 409A, the Severance Payment
shall not be paid or provided until the date that is six months and one day
following such termination to the extent necessary to avoid adverse tax
consequences under Section 409A. For purposes of Section 409A, the right to a
series of installment payments hereunder shall be treated as a right to a series
of separate payments.

(d) For purposes of this Agreement, “Cause” shall have the meaning given such
term under the Plan, as may be amended or replaced by a subsequent equity
incentive plan from time to time.

(e) Notwithstanding the foregoing, if Employee becomes entitled to severance
compensation under both this Agreement and under an Executive Severance
Agreement, Employee shall be paid severance under such Executive Severance
Agreement and not this Agreement.

2. No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time. Saia is offering this Agreement to Employee simultaneous with,
and conditioned upon, Employee’s acceptance of the Restrictive Covenants found
in the option to purchase Saia’s common stock granted on the Effective Date.

3. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability shall have the power, and is
hereby directed, to modify or reduce the scope, duration or area of the
provision, to delete specific words or phrases and to replace any invalid or
unenforceable provision with a provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable
provision, and this Agreement shall be enforced as so modified.

4. Non-Waiver of Rights. The Company’s failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by Employee
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement, or any part
hereof, or the right of the Company thereafter to enforce each and every
provision in accordance with the terms of this Agreement.

5. Entire Agreement; Amendments. Except as otherwise expressly set forth herein,
no modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless in writing specifically referring hereto, and signed
by the parties hereto. This Agreement, except as may conflict with the Executive
Severance Agreement between Employee and Saia (if any), supersedes all prior
agreements and understandings between Employee and Saia to the extent that any
such agreements or understandings conflict with the terms of this Agreement.

6. Assignment. This Agreement shall be freely assignable by Saia to and shall
inure to the benefit of, and be binding upon, Saia, its successors and assigns
and/or any other entity which shall succeed to the business presently being
conducted by Saia. This Agreement may not be assigned by Employee.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law which might otherwise apply. The parties hereto
irrevocably submit to the jurisdiction of the Delaware Court of Chancery (or, if
such court declines to accept jurisdiction, any state or federal court sitting
in or for New Castle County, Delaware) with respect to any dispute arising out
of or relating to this Agreement, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding. Each party hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any right it may
have to a trial by jury in respect of any litigation as between the parties
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each of the parties hereto (a) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that it and the other parties have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 7.

8. Tax Withholding. All payments under this Agreement are stated in gross
amounts and shall be subject to customary withholding and other amounts required
by law to be withheld. The Company shall be entitled to deduct or withhold from
any amounts owing from the Company to Employee any federal, state, local or
foreign withholding taxes, excise tax, or employment tax (“Taxes”) imposed with
respect to Employee’s compensation or other payments from the Company, or
Employee’s ownership interest in the Company (including wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). The Company makes no representations about the
tax treatment of the compensation or benefits paid under this Agreement and the
Employee shall be responsible for any taxes payable with respect to such
compensation or benefits, other than the employer paid portion of any applicable
employment taxes.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, Saia has caused this Agreement to be executed on its behalf
by the undersigned officer pursuant to due authorization, and Employee has
signed this Agreement to evidence his or her acceptance of the terms hereof, all
as of the date hereof.

SAIA, INC.

By

Richard D. O’Dell
President and Chief Executive Officer

      , Employee

2